DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Araki US Patent No.: US 10,928,756.
Regarding Claim 1, Araki teaches an image forming apparatus (figure 1, 100) comprising: 
an image forming unit that forms a toner image on a recording material (25); 
a fixing unit (30) that heats the recording material and fixes the toner image onto the recording material; and 
a heating-temperature control unit (figure 2, 9) that controls a temperature of the fixing unit, the image forming apparatus performing an image forming operation of forming the toner image and fixing the toner image onto the recording material (see figures 2, 4, and 10 which are the relevant figures showing the control system for the heating unit as it pertains to the number of sheets being printed), 
wherein in a case of performing the image forming operation a plurality of times, the heating-temperature control unit performs control such that the temperature of the fixing unit is a first temperature when performing the image forming operation a first number of times and that the temperature of the fixing unit is a second temperature when performing the image forming operation a second number of times, and the second number of times is greater than the first number of times, and the second temperature is higher than the first temperature (see figures 2, 4, and 10 which are the relevant figures showing the control system for the heating unit as it pertains to the number of sheets being printed; see figure 10 in which a higher temperature is applied by the controller when a greater number of sheets are being printed).
Regarding Claim 2, Araki teaches the image forming apparatus according to claim 1, further comprising a recording material stacking unit (figure 1, 7 is the discharge stacking tray), on which the recording material for which the image forming operation has been performed is stacked (as seen in figure 1).
Regarding Claim 3, Araki teaches the image forming apparatus according to claim 2, wherein the heating-temperature control unit performs control of raising the temperature of the fixing unit when heating the recording material, in accordance with an increase in the number of sheets of the recording material stacked on the recording material stacking unit (seen in figures 1, 2, 4 and 10, in which the stacking unit is the discharge location of the paper so, as figure 10 shows, as more sheets are printed, and thus stacked, for a given job, the temperature is increased accordingly).
Regarding Claim 4, Araki teaches the image forming apparatus according to claim 3, wherein the heating-temperature control unit performs control of raising the temperature of the fixing unit when heating the recording material when the number of sheets of the recording material stacked on the recording material stacking unit exceeds a predetermined threshold value (seen in figures 1, 2, 4 and 10, in which the stacking unit is the discharge location of the paper so, as figure 10 shows, as more sheets are printed, and thus stacked, for a given job, the temperature is increased accordingly).
Regarding Claim 8, Araki teaches the image forming apparatus according to claim 2, further comprising an image processing unit that analyzes image data for forming the toner image, wherein the heating-temperature control unit performs temperature control of the fixing unit in accordance with an analysis result of the image processing unit (see figures 9 and 10 which discusses print ratio as an analyzed factor in temperature adjustment).
Regarding Claim 11, Araki teaches the image forming apparatus according to claim 1, further comprising an environmental temperature detecting unit that detects an environmental temperature, wherein the heating-temperature control unit changes temperature control of the fixing unit when heating the recording material, in accordance with the environmental temperature (see col.5, ln.57 through col.6, ln.9).
Regarding Claim 12, Araki teaches the image forming apparatus according to claim 11, wherein the higher the environmental temperature is, the quicker the heating-temperature control unit raises the temperature of the fixing unit (see col.5, ln.57 through col.6, ln.9). 
Allowable Subject Matter
Claims 5-7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852